Citation Nr: 9928951	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  93-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a back 
disorder, with compression fractures at L1 and L3 and 
degenerative disc disease of the thoracic and lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active service from January 1965 to 
December 1967, from April 1971 to December 1973, and from 
October 1978 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in August 1990 and March 1998.  The Board 
remanded this case back to the RO for further development in 
August 1995, and the case has since been returned to the 
Board.

During the pendency of this appeal, the veteran also 
completed appeals for claims for service connection for a 
disability of the second finger of the right hand, a heart 
disorder, cold allergy urticaria, fibromyalgia, a right 
shoulder disorder, a cervical spine disorder, and a right 
knee disorder.  However, the veteran withdrew the claim for 
service connection for a disability of the second finger of 
the right hand during his March 1991 VA hearing, and service 
connection for mitral valve prolapse was granted in a March 
1992 rating decision.  Subsequently, the veteran withdrew the 
claims for service connection for cold allergy urticaria and 
fibromyalgia during his September 1998 VA hearing.  See 38 
C.F.R. § 20.204 (1998).  Additionally, in a May 1999 rating 
decision, the RO granted service connection for a right 
shoulder disorder, a cervical spine disorder, and a right 
knee disorder.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Recent medical evidence pertaining to the veteran's 
service-connected back disorder indicates limitation of 
lumbar extension and significant narrowing of the L1-L2 disc 
space; the disability is not more than severe in degree.  

3.  There is no competent medical evidence of a nexus between 
a current left shoulder disorder and service.

4.  There is no competent medical evidence of a nexus between 
a current right hip disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a back disorder, with compression fractures at L1 and L3 
and degenerative disc disease of the thoracic and lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1998).

2.  The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim of entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for a back 
disorder

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for a back disorder is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a).

In a September 1987 rating decision, the RO granted service 
connection for a back disorder on the basis of in-service 
evidence of a compression fracture of L1-L3, spurring in the 
thoracic spine, and abnormalities in the region of L2 and L4.  
A 10 percent evaluation was assigned, effective from 
September 1986.  In an April 1989 rating decision, the RO 
increased this evaluation to 20 percent, effective October 
1988, in light of the results of a February 1989 VA 
examination.  In a March 1993 rating decision, the RO further 
increased this evaluation to 40 percent, effective July 1990, 
after review of VA treatment records from 1991 and 1992.  The 
40 percent evaluation has since remained in effect and is at 
issue in this case.

The veteran underwent a VA spine examination in November 
1997, during which he gave a history of chronic low back pain 
since 1975.  The examination revealed that, with forward 
flexion, the veteran's fingers came within ten centimeters of 
the floor.  Further range of motion testing revealed 
extension to 40 degrees, lateral bending to 45 degrees 
bilaterally, and spine rotation to at least 40 degrees.  The 
examiner noted that thoracic spine x-rays from September 1997 
revealed minor arthritic spurring, but no destructive 
changes, compressions, or costovertebral abnormalities.  The 
pertinent diagnosis was mild to moderate arthritis, or 
degenerative disc disease, of the thoracic and lumbar spine.

During a September 1998 VA hearing, the veteran testified 
that he had spurring of the thoracic spine and difficulty 
lying down on his back.  He also testified that he suffered 
from sciatica, which he described as extending down to the 
feet.

A private treatment record, dated in January 1998, indicates 
that the veteran had increasing back pain, and an examination 
revealed extension reduced to approximately 50 percent.  
Radiologic studies conducted in January 1998 by Iris Kolla, 
M.D., revealed significant narrowing of the L1-L2 disk and 
wedging of the T12 vertebral body.  Dr. Kolla noted that an 
old mild compression fracture could not be excluded and that 
the abnormalities involving the superior table of L2 might be 
post-traumatic.  

A March 1998 report from Peachtree Orthopaedic Clinic in 
Atlanta indicates that an examination of the veteran revealed 
good stance, gait, and balance; also, there was good 
flexibility and no deformity of the thoracic spine.  The 
pertinent impression was thoracic arthritis.  The examining 
physician further noted that he found no serious abnormality 
involving the thoracic spine.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, the RO has evaluated the veteran's back 
disorder at the 40 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  Under this section, a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome, manifested by recurrent attacks and with 
intermittent relief.  A 60 percent evaluation is in order for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; and with little intermittent 
relief.

The Board observes that the veteran has presented subjective 
complaints of back pain, and recent medical evidence 
indicates limitation of extension, significant narrowing of 
the L1-L2 disc space, and wedging of the T12 vertebral body.  
However, the recent medical evidence, taken as a whole, does 
not present a disability picture more appropriately 
characterized as "pronounced" than "severe."  The VA 
examiner who examined the veteran in November 1997 
characterized the veteran's disability as "[m]ild to 
moderate," and the private doctor who examined the veteran 
in March 1998 found no serious abnormalities of the thoracic 
spine.  There is also no evidence of such painful motion or 
functional loss due to pain as would warrant a higher 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (1998); see also VAOPGCPREC 
36-97 (December 12, 1997) (which indicates that 38 C.F.R. 
§§ 4.40 and 4.45 are applicable in determining the extent of 
disability due to intervertebral disc syndrome).  

Additionally, there is no evidence of residuals of a 
vertebral fracture, without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast) (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5285); complete bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286); or unfavorable ankylosis of the 
lumbar spine (the criteria for a 50 percent evaluation under 
Diagnostic Code 5289).  In short, there is no schedular basis 
for an evaluation in excess of 40 percent for the veteran's 
back disorder.  Therefore, the preponderance of the evidence 
is against the veteran's claim for that benefit.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his back disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
further action for consideration of an extra-schedular rating 
is not indicated.  38 C.F.R. § 3.321(b)(1) (1998).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Claims for service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 
The nexus requirement may also be satisfied by evidence 
showing that a chronic disease subject to presumptive service 
connection manifested itself to a compensable degree within 
the prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

The veteran's service medical records contain a notation of 
slight left subacromial bursitis in January 1983, and the 
veteran also complained of pain in the left shoulder in April 
1985.  No further notations of any left shoulder 
symptomatology are recorded in the service medical records, 
including the report of an April 1986 Medical Board 
examination.  These records are negative for specific 
complaints of, or treatment for, any right hip 
symptomatology.  

As to the post-service medical evidence, a February 1990 VA 
treatment record reflects that the veteran complained of 
diffuse joint pains, including the shoulders, and a December 
1991 VA treatment record contains a notation of "painful 
hips."  A February 1992 record from the Emory Clinic in 
Atlanta reflects the veteran's complaints of bilateral 
shoulder and hip pain, and an examination revealed discomfort 
with range of motion testing of the shoulders.  A December 
1993 record from R. Diekroeger, M.D., includes a notation of 
the veteran's reported history of "calcific tendinitis" of 
the left shoulder ten to fifteen years earlier, but no 
medical findings regarding this shoulder were noted; also, a 
radiologic study of the shoulder from December 1993 revealed 
a normal left shoulder.  

The veteran underwent a VA orthopedic examination in 
conjunction with his claims in September 1995, and the 
examiner noted that there was no evidence showing that the 
veteran was treated for a left shoulder injury in the past.  
The veteran also underwent a VA spine examination in November 
1997; the report of this examination contains the results of 
range of motion testing of the left shoulder and right hip, 
but no commentary regarding the etiology of any disorders of 
these joints is included in the examination report.

In this case, even assuming that the veteran currently has 
left shoulder and right hip disorders, there is no competent 
medical evidence of a nexus or link between such disorders 
and service.  Indeed, the only evidence suggesting such a 
nexus is the veteran's lay opinion, as indicated during his 
March 1991 VA hearing.  However, he has not been shown to 
possess the medical expertise necessary to establish a nexus 
between a currently diagnosed disorder and service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Moreover, the 
veteran's contentions regarding continuity of symptomatology 
of these disorders are not supported by the clinical findings 
of record; in fact, the September 1995 VA examination report 
suggests the contrary with regard to the veteran's claimed 
left shoulder disorder.  See Savage v. Gober, 10 Vet. App. at 
498.  Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for left shoulder and right hip disabilities are 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claims, these claims must be denied 
as not well grounded.  

In denying these claims as not well grounded, the Board 
observes that the Board requested a medical opinion regarding 
the etiology of the veteran's right hip disorder in the April 
1995 remand, and such an opinion was not obtained by the RO 
upon remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Since the Board has concluded that the veteran's 
claims are not well grounded, however, the VA has no further 
duty to assist the veteran in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d at 1469 
("under [38 U.S.C.A.] § 5107(a), [the VA] has a duty to 
assist only those claimants who have established 'well[-] 
grounded' (i.e., plausible) claims").

In this case, the RO initially denied the veteran's claims 
for service connection on their merits, but in a May 1999 
Supplemental Statement of the Case, the RO continued its 
denials of these claims on the basis that such claims were 
not well grounded.  As noted above, the Board has denied 
these claims as not well grounded.  Regardless of the basis 
of the RO's denials, no prejudice to an appellant results 
from inclusion of both analyses.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  

Furthermore, the Board is unaware of the existence of 
additional relevant evidence that could serve to render the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

An evaluation in excess of 40 percent for a back disorder, 
with compression fractures at L1 and L3 and degenerative disc 
disease of the thoracic and lumbar spine, is denied.

A well-grounded claim not having been submitted, service 
connection for a left shoulder disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a right hip disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

